DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
Response to Amendment
Claims 1-2, 10, 12, 15, 17, 21, 27-39 are pending in the Amendment filed 01/19/2022.
The prior art rejections of record as previously set forth are withdrawn in view of Applicant’s amendments to independent claims 1, 10 and 17.
However, 1-2, 10, 12, 15, 17, 21, 27-39 are rejected over newly cited references Motoda et al. (US 6058544 A) and Synder (US 4840284 A), and reliance on another embodiment of previously cited Chen et al. (US 8863763 B1)., as set forth below.
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited Motoda et al. (US 6058544 A) disclose a wafer scrubbing method [Abstract], comprising: The same washing liquid injection nozzles as in the first embodiment can be disposed in this embodiment to directly inject the washing liquid from the washing liquid injection nozzles to the scrubbing brush 85 or the back surface of the substrate G [col. 15, lines 20-24].
The substrate G is held on the holding member 80 and its back surface is scrubbed by the scrubbing brush 85 which travels as the brush supporting member 87 moves. To scrub the substrate G, the washing liquid may be injected directly to the back surface of the substrate G or supplied to the scrubbing brush 85 [col. 15, lines 27-33].
Newly cited Synder (US 4840284 A) discloses a sloped bottom tank [Abstract], comprising:
It is an object of the present invention to provide a portable tank having a sloped bottom structure that presents a smooth interior surface sloped toward the discharge opening to allow full drainage from the tank [col. 1, lines 33-36].
[S]aid bottom plate having an inner surface and an outer surface and having a discharge opening therethrough, said inner surface having a plurality of smooth contoured surfaces sloped toward said discharge opening and a plurality of creases between said sloped surfaces directed toward said discharge opening to thereby slope substantially all of said inner surface toward said discharge opening [claim 1]. 
Previously cited Chen et al. (US 8863763 B1) discloses another embodiment where the cross flow of the sonication cleaning tank may be perpendicular to the direction of the propagation of the acoustic waves [col. 6, line 51-col. 7, line 3] (i.e., cross flow of liquid from the top to the bottom of tank from which the acoustic waves propagate [Fig. 4], via an egress port at the bottom of the tank), and further that the first liquid particle counter 410a may be fluidly coupled to the sonication cleaning tank 402 near one or more egress ports 403 [col. 7, lines 58-61].
Chen therefore renders obvious a configuration in which the egress port is located at a bottom of the tank [col. 6, line 51-col. 7, line 3], and the liquid particle counter has an inlet which is coupled to the egress port at the bottom of tank [col. 7, lines 58-61], which meets the amended claim 10 limitations of:
providing a drain line from the cleaning vessel, the drain line comprising a dip tube entering the cleaning vessel at a top of the cleaning vessel [Fig. 4, col. 7, line 58-col. 8, line 19], an inlet for the dip tube located at a bottom of the cleaning vessel [col. 6, line 51-col. 7, line 3; col. 7, lines 58-61];
draining the first cleaning liquid from the bottom of the cleaning vessel by suctioning the first cleaning liquid by the dip tube [col. 6, line 51-col. 7, line 3; col. 7, lines 58-61].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US 20150027489 A1), in view of Wang (US 20170250096 A1), Javorik et al. (US 4836684 A), Puskas (US 20050017599 A1), and Motoda et al. (US 6058544 A).
Examination Note: Italicized language is used to indicate which limitations are not explicitly disclosed by the cited reference. 
1.    Lyu discloses a method [Abstract], comprising:
cleaning a wafer with a brush element 168a [para. 0017], the brush element collecting particles from the wafer cleaning [claim 1, Fig. 1A, para. 0023], the brush element moving in a sweeping arc across the wafer by a robotic arm;
actuating the robotic arm to rotate the brush element from the wafer to a cleaning vessel positioned in a path of the sweeping arc;
immersing the brush element 168a in a first cleaning liquid 174 in the cleaning vessel 184c [claim 5, para. 0042, 0045, Fig. 6A], sidewalls of the cleaning vessel being nonparallel to each other, the sidewalls tapering from an opening at a top of the cleaning vessel to a bottom of the cleaning vessel so that the top of the cleaning vessel is larger than the bottom of the cleaning vessel; and 
applying a sonic vibration to the first cleaning liquid 174 from a first transducer 176a disposed at a side of the cleaning vessel 184c, the sonic vibration dislodging particles from the brush element and contaminating the first cleaning liquid 174 with the particles [Fig. 6A, para. 0042, 0045].
As to the brush element moving in a sweeping arc across the wafer by a robotic arm, Lyu teaches a robot arm 124 which is vertically and horizontally movable to move the scrubber 168 across the wafer and between the wafer cleaning module 182a and scrubber cleaning module 184a [para. 0017; Fig. 3B, para. 0033, “moves laterally and gradually from center position C to an edge position E”].
Lyu therefore fails to teach:
the brush element moving in a sweeping arc across the wafer by a robotic arm;
actuating the robotic arm to rotate the brush element from the wafer to a cleaning vessel positioned in a path of the sweeping arc.
However, Wang discloses a method for cleaning semiconductor wafers [Abstract], comprising:
An apparatus and method for cleaning semiconductor wafer are provided. The apparatus includes a brush module, a swing arm, a rotating actuator and an elevating actuator. The brush module has a brush head for providing mechanical force on a surface of a wafer. An end of the swing arm mounts the brush module. The rotating actuator is connected with the other end of the swing arm. The rotating actuator drives the swing arm to swing across the whole surface of the wafer, which brings the brush head moving across the whole surface of the wafer. [Abstract].
[0024] The other end of the swing arm 2010 is connected with the rotating actuator 2011 and the elevating actuator 2012. The rotating actuator 2011 drives the swing arm 2010 to swing across a whole wafer surface, so the brush module 2018 may move across the whole wafer surface during the cleaning process. [para. 0024]. 
[0026] A brush cleaning port 2040 is arranged beside the cleaning chamber 2000 and used for cleaning the brush head 2016 when the brush head 2016 is idle and checking whether the brush module 2018 is in normal status. The brush cleaning port 2040 includes at least one outlet 2043 and at least one inlet 2041. A force sensor 2045 is installed at the bottom of the brush cleaning port 2040 and is connected with a controller through a signal cable 2047. A cover 2049 shields the force sensor 2045 for protecting the force sensor 2045 from contacting cleaning liquid in the brush cleaning port 2040. When the brush head 2016 is idle, the rotating actuator 2011 drives the swing arm 2010 to move out of the cleaning chamber 2000 and move into the brush cleaning port 2040. [para. 0026]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic arm for laterally moving the scrubber, of Lyu [Fig. 3, para. 0033], to include the robotic arm for swinging the scrubber, of Wang [Abstract], because it is an effective arrangement for providing cleaning to the entire surface of a wafer, as taught by Wang [para. 0026]. 
Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP § 2143, B. Here, Lyu differs from the claimed invention by the robotic arm element which moves the scrubber laterally across a wafer to the clean the entire surface of the wafer and deliver the scrubber to a cleaning unit, rather than in a swinging arc as claimed.  However, Wang teaches a robotic element which provides a swinging arc motion of the scrubber, which achieves the effect of cleaning the entire surface of the wafer and delivering the scrubber to a cleaning unit. Thus one of ordinary skill in the art would have found it obvious to substitute the robotic arm element of Lyu with that of Wang with the predictable result of providing movement to the scrubber to clean the entire surface of the wafer, and delivering the scrubber to a cleaning unit.   
As to the cleaning vessel, Lyu teaches the container 178 must be configured to carry cleaning liquid 174 [para. 0028], and appears to depict either a rectangular or cylindrical container in the Figures [Figs. 6A-6C], but is otherwise silent towards the shape of the container.
Lyu therefore fails to teach:
sidewalls of the cleaning vessel being nonparallel to each other, the sidewalls tapering from an opening at a top of the cleaning vessel to a bottom of the cleaning vessel so that the top of the cleaning vessel is larger than the bottom of the cleaning vessel.
However, Javorik discloses a cleaning apparatus [Abstract], comprising:
A wedge-shaped vibration-transmitting plate is located between the bottom wall of a cleaning tank and an ultrasonic transducer which is operable to produce vibratory energy in a liquid bath in the tank. The wedge-shaped plate diversifies the phase of initially in-phase energy waves produced by the transducer and causes waves of different phase to propagate upwardly through the liquid. As a result of the phase diversification, the concentration of high and low power levels at various depths in the bath is reduced so that cleaning action over the span of the vertical dimension is more uniform. In addition, the overall action of wave reflection at the upper surface of the bath fluctuates through a smaller range when the depth of the bath changes. This enables the transducer to be energized with a more stable input power. [Abstract, Fig. 2]. 
Indeed, the plate may be eliminated altogether and the bottom wall 12' of the tank 10' may be shaped or constructed as necessary to produce appropriate phase diversification [col. 8, lines 21-30]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of utilizing a rectangular or cylindrical liquid container, of modified Lyu, to include the immersion vessel, of Javorik in order to provide improved application of the acoustic energy through phase diversification, as taught by Javorik [Abstract; col. 8, lines 21-30]. 
Modified Lyu fails to explicitly disclose:
applying a sonic vibration…from a set of transducers disposed at a bottom of the cleaning vessel at four corners of the cleaning vessel.
However, Puskas discloses apparatus and methods for cleaning with sound [Abstract], comprising arrangements of ultrasonic transducers on the bottom of a cleaning tank that provide reduced surface cavitation and thereby reduced tank damage, including an arrangement having a transducer in each corner of a rectangular tank [para. 0302; Fig. 28], and an arrangement having a closed hex spacing pattern 149 (e.g., circle arrangement) [para. 0304; Fig. 30].
In particular, Puskas discloses [Fig. 28, para. 0302]:
[0302] FIG. 28 shows one preferred arrangement (in a bottom view) for mounting multiple transducers 140 to the bottom 142a of a process tank 142. Specifically, the lateral spacing between transducers 140--each with a diameter X--is set to 2X to reduce the cavitation implosions around the transducers 140 (which might erode the generally expensive tank surface 142a). By way of example, if the transducer 140 has a two inch diameter (i.e., X=2"), then the spacing between adjacent transducers 140 is four inches. Other sizes can of course be used and scaled to user needs and requirements. FIG. 29 illustrates, in a cross sectional schematic view, a standing wave 144 that is preferentially created between adjacent transducers 140' with diameters X and a center to center spacing of 2X. The standing wave 144 tends to reduce cavitation and erosion of the tank 142' surface. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of applying ultrasonic energy to the processing tank, of modified Lyu, to include ultrasonic transducer arrangements, of Puskas, in order to provide improved application of the acoustic energy with reduced damage to the processing tank, as taught by Puskas [para. 0302, 0304]. 
As to amended claim 1, Lyu teaches a second cleaning solution 164 is applied to the wafer by nozzle 162 during scrubbing [para. 0018-0020; Fig. 1A], and therefore fails to explicitly disclose:
while the brush element is cleaning the wafer, spraying the brush element directly with a second cleaning liquid. 
However, Motoda et al. (US 6058544 A) disclose a wafer scrubbing method [Abstract], comprising:
The same washing liquid injection nozzles as in the first embodiment can be disposed in this embodiment to directly inject the washing liquid from the washing liquid injection nozzles to the scrubbing brush 85 or the back surface of the substrate G [col. 15, lines 20-24].
The substrate G is held on the holding member 80 and its back surface is scrubbed by the scrubbing brush 85 which travels as the brush supporting member 87 moves. To scrub the substrate G, the washing liquid may be injected directly to the back surface of the substrate G or supplied to the scrubbing brush 85 [col. 15, lines 27-33].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of spraying the wafer with a cleaning solution during wafer scrubber, of Lyu, to include spraying the scrubber during wafer scrubbing, of Motoda, because it is a known effective alternative to spraying the wafer during scrubbing, as taught by Motoda [col. 15, lines 27-33].
2.    Modified Lyu discloses the method of claim 1, further comprising:
after actuating the robotic arm and while immersing the brush element and applying the sonic vibration, unloading the cleaned wafer [Wang, para. 0044-0049];
loading a dirty water [Lyu, claim 1]; and
returning the brush element to clean the dirty wafer [Lyu, claim 1; Wang, para. 0044-49].
Modified Lyu fails to explicitly disclose:
wherein a first total time for actuating the robotic arm, immersing the brush element, applying the sonic vibration, and returning the brush element is no longer than a second total time of unloading the cleaned wafer and loading the dirty wafer.
Here, Lyu teaches cleaning a second wafer “after the wafer scrubber is cleaned” [claim 1], and Wang teaches actuating the robotic arm to move the scrubber to a cleaning station while the first wafer is dried and unloaded [Wang, para. 0044-49]. Lyu further discloses “the operation time for cleaning scrubber 168a is in a range from about 3 second to about 5 minutes” [para. 0029].
Thus the references fails to explicitly disclose the particular time periods necessary for each function (i.e., actuating, returning; and unloading cleaned wafer and loading next wafer).  However, one of ordinary skill in the art would recognize that a cleaning time of the brush can be optimized between 3 seconds and about 5 minutes, of Lyu, to achieve a desired cleaning effect in conjunction with a high throughput of the wafer cleaning process in order to achieve an appropriate level of cleaning without an undue time delay of the wafer cleaning process, with predictable results. That is, one of ordinary skill in the art would have found it obvious to render the cleaning time, within the disclosed scrubber cleaning time range of Lyu, to maximum cleanliness of the scrubber in conjunction with maximizing throughput of the wafer cleaning process, with predictable results. 
38. Modified Lyu discloses the method of claim 1, wherein prior to submerging the brush cleaning head, the brush cleaning head includes contaminants disposed on the first surface area [para. 0028], wherein applying the sonic vibration causes 90% to 99% of the contaminants to dislodge from the first surface area of the brush cleaning head and become dispersed in the volume of the first cleaning liquid [para. 0028], a temperature of the first cleaning liquid being between about 55°C and 80°C.
Lyu is silent towards the percentage of contaminants which are removed from the brush cleaning head [para. 0028-0030]. However, Lyu teaches the purpose of cleaning the scrubber is to prevent the particulate contaminant from falling on wafer to be scrubbed [para. 0023], and that following the scrubber cleaning method of Lyu, “Wafer 100 is cleaned again to ensure that substantially no particulate contaminant is fallen on wafer 100” [para. 0060]. It can therefore be inferred, in conjunction with the substantially similar cleaning process as that of instant claim 33, as set forth in the rejection above, that the process of modified Lyu would result in 90% to 99% of the contaminants to be removed. 
Modified Lyu fails to explicitly disclose the method further comprising: 
a temperature of the first cleaning liquid being between about 55°C and 80°C.
However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Here, it would have been obvious to optimize the temperature of the cleaning solution in order to increase the cleaning efficacy of the solution because temperature is a well-known result-effective variable in the cleaning arts of solutions comprising water, hydrogen chloride, etc. [Lyu, para. 0028].
39. Modified Lyu discloses the method of claim 38, but fails to explicitly disclose:
wherein a ratio of a volume of the first cleaning liquid in the cleaning vessel to a first surface area of the brush element is between about 230 cm and about 300 cm.
However, the volume of cleaning liquid in conjunction with the area of the transducers are result-effective variables in controlling the desired surface area of cleaning effect [See Puskas at para. 0332], and as such can be optimized to provide a desired surface area for cavitation/ultrasonic cleaning of the scrubber brush, with predictable results. 
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 10, 12, 15, 27, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US 20150027489 A1), in view of Puskas (US 20050017599 A1), and further in view of Chen et al. (US 8863763 B1). 
10.    Lyu discloses a method [Abstract, claim 1], comprising:
providing a cleaning vessel 184c adjacent to a wafer cleaning station [Fig. 1A], the cleaning vessel comprising a plurality of transducer elements 176/176a [Fig. 6A], the plurality of transducer elements mounted together on a single substrate in a circular arrangement;
providing a supply line 172 to the cleaning vessel [Fig. 6A];
providing a drain line 177 from the cleaning vessel [Fig. 6A], the drain line comprising a dip tube entering the cleaning vessel at a top of the cleaning vessel;
filling a portion of the cleaning vessel with a first cleaning liquid 174 [Fig. 6A];
submerging a brush cleaning head 168a in the first cleaning liquid 174, the brush cleaning head having a first surface area [Fig. 6A]; and 
activating the plurality of transducer elements 176/176a at a first frequency causing a cleaning of the brush cleaning head [para. 0046, may be agitated by agitation generator 176, 176a, or both], the plurality of transducer elements 176/176a/both having a second surface area comprising a total combined surface area of each of the plurality of transducer elements 176/176a [Fig. 6A]; and
draining the first cleaning liquid from the cleaning vessel by suctioning the first cleaning liquid by the dip tube.
As to the two or more transducer elements mounted together on a single substrate, Lyu discloses using two agitation generators 176 (at the bottom of container 178) and 176a (applied to the cleaning liquid 174) in order to improve the efficiency in cleaning the scrubber [para. 0045, Fig. 6A].
Lyu therefore fails to explicitly disclose:
the plurality of transducer elements mounted together on a single substrate in a circular arrangement.
However, Puskas discloses apparatus and methods for cleaning with sound [Abstract], comprising arrangements of ultrasonic transducers on the bottom of a cleaning tank that provide reduced surface cavitation and thereby reduced tank damage, including an arrangement having a transducer in each corner of a rectangular tank [para. 0302; Fig. 28], and an arrangement having a closed hex spacing pattern 149 (e.g., circle arrangement) [para. 0304; Fig. 30].
In particular, Puskas discloses [Fig. 30; para. 0304]:
 [0304] FIG. 30 illustrates a closed hex spacing pattern 149 of transducer elements 150 that causes the radiating membrane 151 (i.e., the surface of the tank to which the elements are bonded to) to vibrate in a sinusoidal pattern such that surface cavitation is prevented or reduced.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of applying ultrasonic energy to the processing tank, of modified Lyu, to include ultrasonic transducer arrangement, of Puskas, in order to provide improved application of the acoustic energy with reduced damage to the processing tank, as taught by Puskas [para. 0302, 0304]. 
As to the drain line, Lyu discloses a drain 177 formed on a sidewall or bottom of the container 178 [para. 0030], and therefore fails to explicitly disclose:
the drain line comprising a dip tube entering the cleaning vessel at a top of the cleaning vessel;
draining the first cleaning liquid from the cleaning vessel by suctioning the first cleaning liquid by the dip tube.
However, Chen discloses a sonication cleaning system [Abstract, Fig. 4], comprising:
As illustrated, the sonication cleaning system 400 includes two liquid particle counters 410a, 410b. The first liquid particle counter 410a may be fluidly coupled to the sonication cleaning tank 402 near one or more egress ports 403. In one embodiment, the first liquid particle counter 410a is configured to generate a first opacity count indicative of contaminants and/or bubbles in the liquid 404. The liquid 404 drawn through the first liquid particle counter 410a may then flow to the filter 406, which is fluidly coupled thereto. The filter 406 may then remove contaminants from at least some of the liquid 104 to produce filtered liquid 408, which may then flow to the second liquid particle counter 410b. In one embodiment, the second liquid particle counter 410b is configured to generate a second opacity count indicative of contaminants and/or bubbles in the filtered liquid 408 from the filter 406. The two liquid particle counters 410a, 410b may correspond to the at least one liquid particle counter 110 discussed at length above with respect to FIG. 1. Of course, other configurations are possible for the liquid particle counters 410a, 410b and the filter 406. [col. 7, line 58-col. 8, line 19]. 
The sonication cleaning system 400 may further include a controller 434 coupled to the computing device 412 and configured to control at least one of the flow control element 428 and the sonication generator 430 based on at least one of the first and second opacity counts. The controller 434 may comprise, for example, a programmable logic controller. In one embodiment, the computing device 412 may send signals to the controller 434 based at least in part on the contaminant count, and the controller 434 may, in turn, control at least one of the flow control element 428 and the sonication generator 430 based at least in part on those signals. For example, if the contaminant count is relatively high, the controller 434 may cause the flow control element 428 to increase flow through the sonication cleaning tank 402 in order to "flush" the contaminants out more quickly, and/or the controller 434 may cause the sonication generator 430 to decrease power in order to slow down the generation of additional contaminants. In some embodiments, the computing device 412 and the controller 434 may be configured to control the flow control element 428 and the sonication generator 430 based on one or more control algorithms. [col. 8, lines 24-44].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasonic cleaning vessel, of modified Lyu, to include the particle counter 410a which draws liquid from a sonication cleaning vessel, of Chen [Fig. 4], in order to monitor and control the contamination within the cleaning vessel, as taught by Chen [col. 8, lines 24-44], and thereby achieve improved cleaning efficiency within the vessel. 
As to amended claim 10, Chen further discloses that the cross flow of the sonication cleaning tank may be perpendicular to the direction of the propagation of the acoustic waves [col. 6, line 51-col. 7, line 3] (i.e., cross flow of liquid from the top to the bottom of tank from which the acoustic waves propagate [Fig. 4], via an egress port at the bottom of the tank), and further that the first liquid particle counter 410a may be fluidly coupled to the sonication cleaning tank 402 near one or more egress ports 403 [col. 7, lines 58-61].
Chen therefore renders obvious a configuration in which the egress port is located at a bottom of the tank [col. 6, line 51-col. 7, line 3], and the liquid particle counter has an inlet which is coupled to the egress port at the bottom of tank [col. 7, lines 58-61], which meets the amended claim limitations of:
providing a drain line from the cleaning vessel, the drain line comprising a dip tube entering the cleaning vessel at a top of the cleaning vessel [Fig. 4, col. 7, line 58-col. 8, line 19], an inlet for the dip tube located at a bottom of the cleaning vessel [col. 6, line 51-col. 7, line 3; col. 7, lines 58-61];
draining the first cleaning liquid from the bottom of the cleaning vessel by suctioning the first cleaning liquid by the dip tube [col. 6, line 51-col. 7, line 3; col. 7, lines 58-61].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the egress and coupled particle counter (including a dip tube from the top of the tank) [Chen, Fig 4], of modified Lyu, to include the configuration in which the egress is located at the bottom of the tank, of Chen [col. 6, line 51-col. 7, line 3; col. 7, lines 58-61], because it is an alternative flow configuration effective to monitor and control the contamination within the cleaning vessel, as taught by Chen [col. 6, line 51-col. 7, line 3], and thereby achieve improved cleaning efficiency within the vessel. 
12.    Modified Lyu discloses the method of claim 10, wherein the first frequency is in a range of 20 kHz to 800 MHz [para. 0029, 0042], which encompasses and thereby renders prima facie obvious the claimed range of 20 kHz to 2 MHz, further comprising:
controlling cavitation of the first cleaning liquid in the cleaning vessel to provide a controlled cavitation effect of the first cleaning liquid [para. 0046].;
positioning the brush cleaning head between 10 mm and 80 mm from the one of more transducer elements, according to the controlled cavitation effect; and
dislodging particles from the brush cleaning head into the first cleaning liquid by a controlled cavitation effect of first cleaning liquid  and not random cavitation of the first cleaning liquid [para. 0046].
Lyu is silent towards a distance between the scrubber 168a and the transducer elements 176/176a [Fig. 6A, Fig. 6C], and therefore modified Lyu fails to explicitly disclose:
positioning the brush cleaning head between 10 mm and 80 mm from the one of more transducer elements, according to the controlled cavitation effect.
However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Here, one of ordinary skill in the art would recognize that the distance between the object to be cleaned and the transducer is a result-effect variable in controlling the power of the ultrasonic vibration that reaches the object to be cleaned, and would optimize the distance to achieve a desired power across the object to be cleaned, with predictable results. 
15.    Modified Lyu discloses the method of claim 10, further comprising:
while draining the first cleaning liquid, supplying the first cleaning liquid to the cleaning vessel by the supply line 172 [para. 0030, Fig. 6A] to a top of the cleaning vessel without penetrating a side of the cleaning vessel, an outlet of the supply line 172 disposed above a surface of the first cleaning liquid [para. 0028; Fig. 6A].
Lyu teaches liquid supply 172 is configured to provide or eject cleaning liquid 174 on scrubber 168a; and further that container 178 is configured to carry cleaning liquid 174 which is provided or ejected by cleaning liquid supply 172 [para. 0028]. However, each detailed embodiment of Lyu includes a liquid supply 172 positioned in the sidewall of container 178 [Fig. 6A-6C]
Modified Lyu therefore fails to explicitly disclose:
supplying the first cleaning liquid to the cleaning vessel by the supply line to a top of the tank without penetrating a side of the tank. 
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasonic cleaning vessel having the liquid supply 172 in the sidewall of container 178, of modified Lyu, to have a liquid supply at the top of the container 178, because 1) the arrangement would meet the requirement of Lyu’s liquid supply (i.e., provide cleaning liquid to the scrubber 168a), with predictable results, and 2) the arrangement would simplify the construction of the cleaning container.
Furthermore, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.04.  Here, moving the cleaning liquid supply from the side of the tank to the top of the tank would provide the predictable result of supplying the cleaning liquid to the scrubber, and would simplify the construction of the vessel itself.
27. Modified Lyu discloses the method of claim 10, wherein the plurality of transducer elements are submerged within the first cleaning liquid [Puskas, para. 0304], further comprising a second plurality of transducer elements, the second plurality of transducer elements disposed at four bottom corners of the cleaning vessel, the second plurality of transducer elements mounted so that a major surface of each of the second plurality of transducer elements is parallel to a bottom of the cleaning vessel [Puskas, Fig. 28, para. 0302]. 
33. Modified Lyu discloses the method of claim 10, but fails to explicitly disclose:
wherein a ratio of a of a volume of the first cleaning liquid int eh cleaning vessel to the first surface area is between about 230 cm and about 300 cm.
However, the volume of cleaning liquid in conjunction with the area of the transducers are result-effective variables in controlling the desired surface area of cleaning effect [See Puskas at para. 0332], and as such can be optimized to provide a desired surface area for cavitation/ultrasonic cleaning of the scrubber brush, with predictable results. 
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
34. Modified Lyu discloses the method of claim 33, wherein prior to submerging the brush cleaning head, the brush cleaning head includes contaminants disposed on the first surface area [para. 0028], wherein applying the sonic vibration causes 90% to 99% of the contaminants to dislodge from the first surface area of the brush cleaning head and become dispersed in the volume of the first cleaning liquid [para. 0028].
Lyu is silent towards the percentage of contaminants which are removed from the brush cleaning head [para. 0028-0030]. However, Lyu teaches the purpose of cleaning the scrubber is to prevent the particulate contaminant from falling on wafer to be scrubbed [para. 0023], and that following the scrubber cleaning method of Lyu, “Wafer 100 is cleaned again to ensure that substantially no particulate contaminant is fallen on wafer 100” [para. 0060]. It can therefore be inferred, in conjunction with the substantially similar cleaning process as that of instant claim 33, as set forth in the rejection above, that the process of modified Lyu would result in 90% to 99% of the contaminants to be removed. 
35. Modified Lyu discloses the method of claim 34, but fails to explicitly disclose the method further comprising: 
heating the first cleaning liquid to a temperature between 55°C and 80°C.
However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Here, it would have been obvious to optimize the temperature of the cleaning solution in order to increase the cleaning efficacy of the solution because temperature is a well-known result-effective variable in the cleaning arts of solutions comprising water, hydrogen chloride, etc. [Lyu, para. 0028].

Claims 17, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US 20150027489 A1), in view of Puskas (US 20050017599 A1) and Synder (US 4840284 A).
17.    Lyu discloses a system for cleaning a wafer [Abstract, claim 1], comprising: 
a wafer cleaning station [Fig. 1A], comprising:
a spray head 162, configured to spray a first cleaning liquid on a wafer 100, 
a wafer support platform 132, and 
a cleaning brush 168a [Fig. 1]; and
 a cleaning vessel 184c [Fig. 6A], comprising: 
a tank 178 [Fig. 6A],
an inlet pipe 172, configured to supply a second cleaning liquid 174 to the tank 178, 
an outlet pipe 177, configured to drain contaminated second cleaning liquid from the tank [Fig. 6A, para. 0030], and
a first transducer 176 disposed at a bottom surface of the tank [Fig. 6A] configured to be within the second cleaning liquid, configured to vibrate at a first frequency when energized [para. 0029], 
a second transducer 176a disposed at a sidewall surface of the tank [Fig. 6A], configured to vibrate at a second frequency when energized [para. 0042],
a set of third transducers disposed at corners of the tank, configured to vibrate at a third frequency when energized,
wherein the wafer cleaning station is configured to move the cleaning brush to the tank [Fig. 1A-1B, para. 0026], and submerge the cleaning brush in the second cleaning liquid [Lyu, Fig. 6A, para. 0045-46], wherein the cleaning vessel is configured to energize the first transducer, the second transducer, and the set of third transducers when the cleaning brush is in the tank and submerged in the second cleaning liquid [claim 3, para. 0045], the first transducer and the second transducer each vibrating a volume of the second cleaning liquid in the tank [Lyu, Fig. 6A, para. 0045-46].
Lyu teaches the (first) transducer 176 is located at the bottom of the cleaning vessel, but not within the cleaning liquid [Fig. 6A].
Lyu therefore fails to explicitly disclose (emphasis added): 
a first transducer disposed at a bottom surface of the tank configured to be within the second cleaning liquid;
a set of third transducers disposed at corners of the tank, configured to vibrate at a third frequency when energized.
However, Puskas discloses apparatus and methods for cleaning with sound [Abstract], comprising arrangements of ultrasonic transducers on the bottom of a cleaning tank that provide reduced surface cavitation and thereby reduced tank damage, including an arrangement having a transducer in each corner of a rectangular tank [para. 0302; Fig. 28], and an arrangement having a closed hex spacing pattern 149 (e.g., circle arrangement) [para. 0304; Fig. 30].
In particular, Puskas discloses [Fig. 28, para. 0302]:
[0302] FIG. 28 shows one preferred arrangement (in a bottom view) for mounting multiple transducers 140 to the bottom 142a of a process tank 142. Specifically, the lateral spacing between transducers 140--each with a diameter X--is set to 2X to reduce the cavitation implosions around the transducers 140 (which might erode the generally expensive tank surface 142a). By way of example, if the transducer 140 has a two inch diameter (i.e., X=2"), then the spacing between adjacent transducers 140 is four inches. Other sizes can of course be used and scaled to user needs and requirements. FIG. 29 illustrates, in a cross sectional schematic view, a standing wave 144 that is preferentially created between adjacent transducers 140' with diameters X and a center to center spacing of 2X. The standing wave 144 tends to reduce cavitation and erosion of the tank 142' surface. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of applying ultrasonic energy to the processing tank, of modified Lyu, to include ultrasonic transducer arrangements, of Puskas, in order to provide improved application of the acoustic energy with reduced damage to the processing tank, as taught by Puskas [para. 0302, 0304].
As to amended claim 17, modified Lyu fails to explicitly disclose:
a bottom surface of the tank having a sloped portion configured to direct contaminated cleaning liquid toward the outlet pipe.
However, Synder (US 4840284 A) discloses a sloped bottom tank [Abstract], comprising:
It is an object of the present invention to provide a portable tank having a sloped bottom structure that presents a smooth interior surface sloped toward the discharge opening to allow full drainage from the tank [col. 1, lines 33-36].
[S]aid bottom plate having an inner surface and an outer surface and having a discharge opening therethrough, said inner surface having a plurality of smooth contoured surfaces sloped toward said discharge opening and a plurality of creases between said sloped surfaces directed toward said discharge opening to thereby slope substantially all of said inner surface toward said discharge opening [claim 1]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom of the cleaning tank having a drain, of modified Lyu [para. 0030], to include a sloped bottom having surfaces directed toward a discharge opening, of Synder, in order to improve the flow of the liquid through the discharge opening and ensure full drainage from the tank, as taught by Synder [col. 1, lines 33-36].
28. Modified Lyu discloses the system of claim 17, wherein the first transducer comprises a set of transducers arranged in a circular pattern, the circular pattern including a center transducer surrounded by a circular arrangement of seven transducers [Puskas, Fig. 30, para. 0304]. 
Here, Puskas teaches a circular pattern including a center transducer surrounded by a circular arrangement of six transducers [Puskas, Fig. 30, para. 0304, “closed hex spacing pattern”], and therefore fails to explicitly disclose:
a center transducer surrounded by a circular arrangement of seven transducers.
However, Puskas teaches that “The G-10 153 operates to further reduce unwanted surface cavitation, often times even when the closed hex spacing pattern of FIG. 30 is not possible. [para. 0304].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hex spacing pattern ultrasonic transducer arrangement, of Lyu as modified by Puskas, to include circular arrangements having more or less than six surrounding transducers, of Puskas, because doing so provides a reasonable expectation of success in creating a transducer pattern with reduced unwanted surface cavitation, as suggested by Puskas [para. 0304]. 
29. Modified Lyu discloses the system of claim 17, wherein the set of third transducers is mounted parallel to the bottom surface of the tank [Puskas, Fig. 30, para. 0304].
As to amended claim 29, modified Lyu fails to explicitly disclose:
wherein an opening for the outlet pipe is disposed between the first transducer and a first side wall of the tank, the first transducer being located off center the bottom surface to accommodate the opening for the outlet pipe, the first transducer located closer to a second side wall of the tank opposite the first side wall.
However, each part of the claimed structure of the tank is disclosed in the prior art, and the claimed structure amounts to a mere rearrangement of those parts. Absent any new or unexpected results, such rearrangement is held to be a design choice, for example, to permit the bottom drain to be fitted in the limited space of the bottom of the cleaning tank next to the transducer, of Lyu [para. 0030]. Furthermore, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.04.
31. Modified Lyu discloses the system of claim 17, but fails to explicitly disclose:
wherein a ratio of a volume of the tank to a surface area of a cleaning surface of the cleaning brush is between about 285 cm and about 375 cm.
However, the volume of cleaning liquid in conjunction with the area of the transducers are result-effective variables in controlling the desired surface area of cleaning effect [See Puskas at para. 0332], and as such can be optimized to provide a desired surface area for cavitation/ultrasonic cleaning of the scrubber brush, with predictable results. 
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US 20150027489 A1), in view of Wang (US 20170250096 A1), Javorik et al. (US 4836684 A), Puskas (US 20050017599 A1), and Motoda et al. (US 6058544 A), as applied to claims 1-2 and 38-39 above, and further in view of Kuo (US 20140102493 A1).
21.    Modified Lyu discloses the method of claim 1, but fails to explicitly disclose:
wherein the first transducer is further disposed within the first cleaning fluid, wherein the first transducer 176/176a has an axis of vibration which intersects the brush element, wherein the brush element is oriented along a first axis, the first axis parallel to the brush element, and where the axis of vibration is neither perpendicular nor parallel to the first axis.  
Lyu teaches the transducer 176 is located at the bottom of the cleaning vessel, but not within the cleaning liquid, and that the axis of vibration is both parallel to the sidewalls and perpendicular to the bottom [Fig. 6C].
However, Kuo discloses an ultrasonic cleaning apparatus [Abstract], comprising:
An ultrasonic cleaning apparatus includes a cleaning tank, a control device and a plurality of ultrasonic transducers. The cleaning tank includes a bottom surface. The ultrasonic transducers are located in the cleaning tank and are inclined relative to the bottom surface so that ultrasonic waves from the ultrasonic transducers concentrate in a same region within the cleaning tank. The control device is located outside of the cleaning tank and electrically connected with the ultrasonic transducers. The control device controls the ultrasonic transducers to emit out the ultrasonic waves. [Abstract, Fig. 1].
[0011] Each ultrasonic transducer 30 is arranged at each of the corners 14, 15, 16 and 17. The four ultrasonic transducers 30 are arranged obliquely with respective to the bottom surface 12, and an included angle between each of the ultrasonic transducers 30 and the bottom surface 12 is equal to each other so that ultrasonic waves emitted from the four ultrasonic transducers 30 can concentrate at a same predetermined area in the cleaning tank 10. In other embodiments, the ultrasonic cleaning apparatus 100 may include two ultrasonic transducers 30. The two ultrasonic transducers 30 are located on a diagonal line of the bottom surface 12. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom ultrasonic transducer, of modified Lyu, to include the bottom ultrasonic transducer assembly, of Kuo, in order to concentrate the power of multiple transducers in a same region within a cleaning tank, as taught by Kuo [Abstract], and thereby improve the cleaning efficiency of the cleaning system.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US 20150027489 A1), in view of Puskas (US 20050017599 A1) and Synder (US 4840284 A), as applied to claims 17, 28-29, and 31 above, and further in view of Motoda et al. (US 6058544 A).
30. Modified Lyu discloses the system of claim 17, but fails to explicitly disclose:
wherein the spray head is further configured to spray the cleaning brush with the first cleaning liquid while the cleaning brush is disposed over the wafer support platform.
However, Motoda et al. (US 6058544 A) disclose a wafer scrubbing method [Abstract], comprising:
The same washing liquid injection nozzles as in the first embodiment can be disposed in this embodiment to directly inject the washing liquid from the washing liquid injection nozzles to the scrubbing brush 85 or the back surface of the substrate G [col. 15, lines 20-24].
The substrate G is held on the holding member 80 and its back surface is scrubbed by the scrubbing brush 85 which travels as the brush supporting member 87 moves. To scrub the substrate G, the washing liquid may be injected directly to the back surface of the substrate G or supplied to the scrubbing brush 85 [col. 15, lines 27-33].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of spraying the wafer with a cleaning solution during wafer scrubber, of Lyu, to include spraying the scrubber during wafer scrubbing, of Motoda, because it is a known effective alternative to spraying the wafer during scrubbing, as taught by Motoda [col. 15, lines 27-33].

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US 20150027489 A1), in view of Puskas (US 20050017599 A1), and further in view of Chen et al. (US 8863763 B1), as applied to claims 10, 12, 15, 27, and 33-35 above, and further in view of Motoda et al. (US 6058544 A).
32. Modified Lyu discloses the method of claim 10, further comprising:
cleaning a wafer with the brush cleaning head [para. 0018-0020; Fig. 1A].
Lyu teaches a second cleaning solution 164 is applied to the wafer by nozzle 162 during scrubbing [para. 0018-0020; Fig. 1A], and therefore fails to explicitly disclose:
while the brush element is cleaning the wafer, spraying the brush element directly with a second cleaning liquid.
However, Motoda et al. (US 6058544 A) disclose a wafer scrubbing method [Abstract], comprising:
The same washing liquid injection nozzles as in the first embodiment can be disposed in this embodiment to directly inject the washing liquid from the washing liquid injection nozzles to the scrubbing brush 85 or the back surface of the substrate G [col. 15, lines 20-24].
The substrate G is held on the holding member 80 and its back surface is scrubbed by the scrubbing brush 85 which travels as the brush supporting member 87 moves. To scrub the substrate G, the washing liquid may be injected directly to the back surface of the substrate G or supplied to the scrubbing brush 85 [col. 15, lines 27-33].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of spraying the wafer with a cleaning solution during wafer scrubber, of Lyu, to include spraying the scrubber during wafer scrubbing, of Motoda, because it is a known effective alternative to spraying the wafer during scrubbing, as taught by Motoda [col. 15, lines 27-33].

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US 20150027489 A1), in view of Wang (US 20170250096 A1), Javorik et al. (US 4836684 A), Puskas (US 20050017599 A1), and Motoda et al. (US 6058544 A), as applied to claims 1-2 and 38-39 above, and further in view of Chen et al. (US 8863763 B1).
36. Modified Lyu discloses the method of claim 1, but fails to explicitly disclose the method further comprising: 
supplying replacement cleaning liquid to the cleaning vessel [Fig. 6A]; and
sucking contaminated cleaning liquid from the bottom of cleaning vessel [Fig. 6A, para. 0030] by a dip tube.
However, Chen et al. (US 8863763 B1) discloses a sonication cleaning system [Abstract, Fig. 4], comprising:
As illustrated, the sonication cleaning system 400 includes two liquid particle counters 410a, 410b. The first liquid particle counter 410a may be fluidly coupled to the sonication cleaning tank 402 near one or more egress ports 403. In one embodiment, the first liquid particle counter 410a is configured to generate a first opacity count indicative of contaminants and/or bubbles in the liquid 404. The liquid 404 drawn through the first liquid particle counter 410a may then flow to the filter 406, which is fluidly coupled thereto. The filter 406 may then remove contaminants from at least some of the liquid 104 to produce filtered liquid 408, which may then flow to the second liquid particle counter 410b. In one embodiment, the second liquid particle counter 410b is configured to generate a second opacity count indicative of contaminants and/or bubbles in the filtered liquid 408 from the filter 406. The two liquid particle counters 410a, 410b may correspond to the at least one liquid particle counter 110 discussed at length above with respect to FIG. 1. Of course, other configurations are possible for the liquid particle counters 410a, 410b and the filter 406. [col. 7, line 58-col. 8, line 19]. 
The sonication cleaning system 400 may further include a controller 434 coupled to the computing device 412 and configured to control at least one of the flow control element 428 and the sonication generator 430 based on at least one of the first and second opacity counts. The controller 434 may comprise, for example, a programmable logic controller. In one embodiment, the computing device 412 may send signals to the controller 434 based at least in part on the contaminant count, and the controller 434 may, in turn, control at least one of the flow control element 428 and the sonication generator 430 based at least in part on those signals. For example, if the contaminant count is relatively high, the controller 434 may cause the flow control element 428 to increase flow through the sonication cleaning tank 402 in order to "flush" the contaminants out more quickly, and/or the controller 434 may cause the sonication generator 430 to decrease power in order to slow down the generation of additional contaminants. In some embodiments, the computing device 412 and the controller 434 may be configured to control the flow control element 428 and the sonication generator 430 based on one or more control algorithms. [col. 8, lines 24-44].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasonic cleaning vessel, of modified Lyu, to include the particle counter 410a which draws liquid from a sonication cleaning vessel, of Chen [Fig. 4], in order to monitor and control the contamination within the cleaning vessel, as taught by Chen [col. 8, lines 24-44], and thereby achieve improved cleaning efficiency within the vessel. 
Chen further discloses that the cross flow of the sonication cleaning tank may be perpendicular to the direction of the propagation of the acoustic waves [col. 6, line 51-col. 7, line 3] (i.e., cross flow of liquid from the top to the bottom of tank from which the acoustic waves propagate [Fig. 4], via an egress port at the bottom of the tank), and further that the first liquid particle counter 410a may be fluidly coupled to the sonication cleaning tank 402 near one or more egress ports 403 [col. 7, lines 58-61].
Chen therefore renders obvious a configuration in which the egress port is located at a bottom of the tank [col. 6, line 51-col. 7, line 3], and the liquid particle counter has an inlet which is coupled to the egress port at the bottom of tank [col. 7, lines 58-61], which meets the amended claim limitations of:
providing a drain line from the cleaning vessel, the drain line comprising a dip tube entering the cleaning vessel at a top of the cleaning vessel [Fig. 4, col. 7, line 58-col. 8, line 19], an inlet for the dip tube located at a bottom of the cleaning vessel [col. 6, line 51-col. 7, line 3; col. 7, lines 58-61];
draining the first cleaning liquid from the bottom of the cleaning vessel by suctioning the first cleaning liquid by the dip tube [col. 6, line 51-col. 7, line 3; col. 7, lines 58-61].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the egress and coupled particle counter (including a dip tube from the top of the tank) [Chen, Fig 4], of modified Lyu, to include the configuration in which the egress is located at the bottom of the tank, of Chen [col. 6, line 51-col. 7, line 3; col. 7, lines 58-61], because it is an alternative flow configuration effective to monitor and control the contamination within the cleaning vessel, as taught by Chen [col. 6, line 51-col. 7, line 3], and thereby achieve improved cleaning efficiency within the vessel. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US 20150027489 A1), in view of Wang (US 20170250096 A1), Javorik et al. (US 4836684 A), Puskas (US 20050017599 A1), and Motoda et al. (US 6058544 A), as applied to claims 1-2 and 38-39 above, and further in view of Synder (US 4840284 A).
37. Modified Lyu discloses the method of claim 1, but fails to explicitly disclose the method further comprising:
removing contaminated cleaning liquid from the cleaning vessel [para. 0030], wherein a portion of the bottom of the cleaning vessel is sloped toward an outlet of the cleaning vessel.
However, Synder (US 4840284 A) discloses a sloped bottom tank [Abstract], comprising:
It is an object of the present invention to provide a portable tank having a sloped bottom structure that presents a smooth interior surface sloped toward the discharge opening to allow full drainage from the tank [col. 1, lines 33-36].
[S]aid bottom plate having an inner surface and an outer surface and having a discharge opening therethrough, said inner surface having a plurality of smooth contoured surfaces sloped toward said discharge opening and a plurality of creases between said sloped surfaces directed toward said discharge opening to thereby slope substantially all of said inner surface toward said discharge opening [claim 1]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom of the cleaning tank having a drain, of modified Lyu [para. 0030], to include a sloped bottom having surfaces directed toward a discharge opening, of Synder, in order to improve the flow of the liquid through the discharge opening and ensure full drainage from the tank, as taught by Synder [col. 1, lines 33-36].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references to Watson (US 6047846 A) is cited to show a container having a drain sump with a sloped bottom and dip tube [Abstract]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713